DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks on amendment received on Nov. 23, 2020 has been acknowledged and are moot in view of a new ground of rejection necessitated by the correspond amendment.  Currently claims 1, 3-5, 7, 9, 12, and 13 are rejected and claims 2, 6, 8, 10, and 11 are canceled.


Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


4.	Claims 1, 3-5, 7, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US Pub: 2009/0141300) and in further view of Cohen et al (US 2006/0221409).
Regarding claim 1 (currently amended), Yamada et al teaches: An image transmission apparatus which stores an address book, comprising: a reader that reads a business card to generate image data; a processor that obtains destination information from the image data generated by reading the business card by the reader [fig. 8, p0084, and p0085]; and a display that displays a setting screen in which destination information is set [fig. 10] and a registering screen for registering destination information in the address book, the registering screen being a different screen from the setting screen [fig. 11], the setting screen including a first business card reading instruction object [fig. 10: transmit], and the registering screen including a second business card reading instruction object [fig. 11: OK], wherein, based on at least selection of the first business card reading instruction object included in the setting screen, the image transmission apparatus sets the obtained destination information as a transmission destination of image data of a document which is further read by the reader without receiving another instruction for setting the obtained destination information as the transmission destination of the image data of the document, and wherein, based on at least selection of the second business card reading instruction object included in the registering screen, the image transmission apparatus registers the obtained destination information in the address book without receiving another 
Yamada et al displays screens for confirming transmission destination and confirming address book registration.  In the same field of endeavor, Cohen et al extracts card information and designates it as transmission destination and registers it in address book in [abstract].  Therefore, given Cohen et al’s approach, it would have been an obvious alternative to an ordinary skilled in the art before the effective filing date of the claimed invention to modify Yamada et al’s teaching to set the extracted information as transmission destination and register it in address book without additional confirmation per design choice as such variation would have produced the exactly same result.
  	Regarding claim 3 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the destination information includes an email address [figs. 8, 10, and 11]. 	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 3 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 3, wherein based on at least selection of the second business cared reading instruction object included in the registering screen, the image transmission apparatus registers the obtained emails address as an address of an email protocol [p0091, figs. 9 and 11].  
 	Regarding claim 5 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the destination information include a facsimile number [figs. 8 and 9].

Regarding claim 7 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the display further displays an editing screen for the obtained destination information [fig. 12].
 	Regarding claim 9 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the processor obtains the destination information by performing a character recognizing process to the image data generated by reading the business card by the reader [p0084-p0086]. 
Claim 12 (currently amended) has been analyzed and rejected with regard to claim 1.

Claim 13 (currently amended) has been analyzed and rejected with regard to claim 12 and in accordance with Yamada et al’s further teaching on: A non-transitory 

Conclusion
5.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674